 In theMATTER OFATLANTIC FOOTWEAR COMPANY, INC.andUNITEDSHOEWORKERS OF AMERICA OF THE C. I. 0.Case No. R-520SECOND AMENDMENT TO DIRECTION OF ELECTIONMarch 26, 1938On February 12, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election 1in' the above-entitled proceeding.The Direction of Election pro-vided that "an election by secret ballot shall be conducted within,fifteen (15) days from the date of this Direction, under the direction,and supervision of the Regional Director for the Second Region."On February 24, 1938, the Board, having been informed by theRegional Director for the Second Region that additional time would'be required for the holding of said election, directed that the timefor the holding of the election be extended indefinitely.2The Board hereby directs that said election shall be held within,ten (10) days from the date of this Amendment to the Direction ofElection.CHAIRMAN J. WARREN MADDENtook no partinthe considerationof the above Second Amendment to Direction of Election.[SAME TITLE]SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 21, 1938On November 16, 1937, United Shoe Workers of America, affiliated'with the Committee for Industrial Organization, herein called the-United, filed with- the Regional Director for the Second Region (NewYork City) a petition alleging that a question affecting commerce hadarisenconcerning the employees of Atlantic Footwear Company,Inc., Passaic, New Jersey, herein called the Company, and requesting.25 N. L.R. B. 2522 5 N. L. R.B. 256.205 206NATIONALLABOR RELATIONS BOARDan investigation and certification of representatives pursuant toSection 9 (c) of National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 16, 1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On December 3, 1937, the Regional Director issued a notice of hear-ing to be held at New York City on December 10, 1937, copies ofwhich were served upon the Company, the United, and upon Bootand Shoe Workers Union, Local 674, herein called Boot and ShoeWorkers Union.Pursuant to the notice, a hearing was held at New York City onDecember 10, 16, 21, and 23, 1937, before H. R. Korey, the TrialExaminer duly designated by the Board.On February 12, 1938,the Board issued a Decision and Direction of Election.On Febru-ary 24, 1938, the Board issued an Amendment to the Direction ofElection, and on March 26, 1938, the Board issued a Second Amend-ment to the Direction of Election. In its Decision the Board deter-mined that the production employees of the Company constituteda unit appropriate for the purposes of collective bargaining anddirected an election among these employees, to determine whetherthey desired to be represented by the United, or by Boot and ShoeWorkers Union, or by neither.Pursuant to the Direction of Election, as amended, a secretballot was conducted on March 26, 1938.Thereafter, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties to the proceeding her Interme-diate Report on the ballot.Objections were filed to the ballot and tothe Intermediate Report by the Company.Upon careful considera-tion of the objections the Board finds them to be without substantialmerit and they are hereby overruled.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible---------------------------------------50,Total ballots cast --------------------------------------_---32Total number of ballots counted-----------------------------32Total number of votes in favor of-United Shoe Workers of America, affiliated with the C. I. O--19Boot and Shoe Workers Union, affiliated with the A. F. of L_0Neither union--------------------------------------------13Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of challenged ballots---------------------------0 DECISIONS AND ORDERSCERTIFICATION OF REPRESENTATIVES207By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Shoe Workers of America, af ili-ated with the Committee for Industrial Organization, has been se-lected by a majority of the production employees of the AtlanticFootwear Company, Inc., at its plant in Passaic, New Jersey, exclud-ing clerical and supervisory employees, as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, United Shoe Workers of America is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.